DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Status of Claims
	
	Claims 1-15 of US Application No. 16/058,838 are currently pending and have been examined. Claims 1, 8, and 15 have been amended and claims 5 and 12 have been cancelled.
	
	
Response to Arguments
	The Applicant’s arguments, see REMARKS 01/05/2021, with respect to claims 1-15, rejected under 35 U.S.C. §101, have been fully considered but are not persuasive. Therefore, the previous rejection is maintained.



	The Applicant’s arguments with respect to claims 1, 5, 7, and 12 rejected under 35 U.S.C. §103, have been fully considered and are persuasive. Therefore, the previous rejection is withdrawn and a new rejection under 35 U.S.C. §103 has been made below.

	With respect to claims 1-15, rejected under 35 U.S.C. §101, Applicant argues that the “…claimed invention provides a technical solution to solve the technical issues of the existing technical problems.” Specifically, the “…invention provides solution to the problem of road traffic by providing the proposed system having specially configured processor for receiving data, analyzing data, comparing data, identifying data and generating recommendations in order to solve traffic problem. The system may be implemented in a distributed computing environment, wherein functions are performed by plurality of remote processing devices linked with the system through a communications network.” and further that “Such steps are technical steps leading to a technical effect for optimizing utility of available resources for traffic management and thus do not attract any of the prongs of 35U.S.C. &101” Examiner cordially disagrees. 

	The processor of the claimed invention is a generic processor: the specification identifies the processor as a generic microprocessor, microcomputer, microcontroller, digital signal processor, central processing unit, state machine, logic circuit and or any 

	“Specially” configuring the generic processor to perform the invention is merely a generic computer used as a tool to perform the abstract idea, which does not integrate the judicial exception into a practical application.

	As stated in the previous office action, see Final Rejection 10/20/2020, the October 2019 Update: Subject Matter Eligibility explains: “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: 

a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A…”

(See October 2019 Update: Subject Matter Eligibility, pg. 7-8)

	Generating the recommendations is performed by: receiving historical traffic data, e.g., from a third-party provider, analyzing the traffic data to determine an “intensity”, comparing the traffic intensity levels, identifying a segment, and generating a recommendation based on the identified segment. 

Receiving the historical data may be accomplished through a third-party provider, i.e., mere data gathering. (See instant application specification ¶ [0033]) The act of data gathering is considered to be an extra-solution activity and does not integrate the judicial exception into a practical application of that exception.

	Analyzing traffic data and making a judgment, i.e., determining an intensity, falls under a mental process as described above in the October 2019 Update: Subject Matter Eligibility. 

	Comparing traffic intensity levels, i.e., analyzing data, falls under a mental process as described above in the October 2019 Update: Subject Matter Eligibility. 

	Identifying a road segment, i.e., evaluation and judgment, falls under a mental process as described above in the October 2019 Update: Subject Matter Eligibility.

	Generating a recommendation, i.e., an opinion or displaying the result of the analysis, under a mental process as described above in the October 2019 Update: Subject Matter Eligibility.

	Further, the inclusion that the system may be performed by a plurality of generic remote processing devices does not integrate the exception into a practical application of the exception.



	With respect to claims 8, 14, and 15, rejected under 35 U.S.C. §102, Applicant has amended claims 8 and 15 to recite: “…wherein the one or more recommendations may ensure less number of turns and intersections on the congested road segment and the target road segment…” As stated in the previous office action, this limitation is not taught by Stolfus. Therefore, the previous rejection is withdrawn.

	With respect to claims 1 and 7, Applicant argues that the combination of Stolfus, Morris, and Chung fails to teach:

"analyze the historical traffic data and the traffic data corresponding to each road segment using at least one machine learning algorithm from a set of machine learning algorithms to forecast a traffic intensity, a traffic violation and a traffic anomaly for a specific time period corresponding to each road segment, at pre-defined day parameters, wherein the set of machine learning algorithms comprises a Convolutional Neural Network, a Deep Neural Network and a Recurrent Neural Network." 

	Stolfus discloses analyzing the historical traffic data and the traffic data corresponding to each road segment using at least one machine learning algorithm from a set of machine learning algorithms to forecast a traffic intensity, a traffic violation and a traffic anomaly for a specific time period corresponding to each road segment, at pre-defined day parameters. (See at least ¶ [0173]-[0177]) Stolfus does not explicitly teach that these machine learning algorithms are from a set comprising a Convolutional Neural Network, a Deep Neural Network and a Recurrent Neural Network. 

	Morris does not explicitly teach using machine learning algorithms. 

	Chung discloses measuring traffic density using a deep convolutional neural network. However, Chung does not disclose the machine learning algorithm as being a RNN. 

	Therefore, the combination of Stolfus, Morris, and Chung does not teach: wherein the set of machine learning algorithms comprises a Convolutional Neural Network, a Deep Neural Network and a Recurrent Neural Network. 

	Applicant further argues:

“However, Morris NOWHERE discloses machine-learning algorithms based analysis of historical traffic data associated with a target geographical location in order to forecast a traffic intensity, a traffic violation and a traffic anomaly. Moreover, Morris discloses system that only receives information about a disruptive event and remains silent about analysis and identification of traffic intensity, a traffic violation and a traffic anomaly”

	As stated above, Stolfus discloses “machine-learning algorithms based analysis of historical traffic data associated with a target geographical location in order to forecast a traffic intensity, a traffic violation and a traffic anomaly.”

	Applicant further argues:

“…Chung discloses a modeling framework for image-based learning in order to measure traffic density using a deep convolutional neural network. By using CNN frame work the system counts vehicles on a road segment based on ONLY video images. The video shoots for every single second were chosen to prepare the input images. Then the available input images gets divided into a training set and a test set. After dividing the input data, the training set was augmented using various filters, so that a CNN model could accommodate different situations.

	However, unlike Chung, in Applicant's claimed features, video analysis and image analysis performed based on the historical traffic data. Hence, the input used in the Chung are different as compared to the claimed features of amended claim 1.”
 
	Examiner is unsure what the Applicant means by “…video analysis and image analysis performed based on the historical traffic data.”



	Applicant further argues:

“In addition, Chung NOWHERE discloses RNN (Recurrent Neural Network) method in order to analyze the historical traffic data. Therefore, Chung fails to disclose feature as, "analyze the historical traffic data and the traffic data corresponding to each road segment using machine learning algorithms comprises a Convolutional Neural Network, a Deep Neural Network and a Recurrent Neural Network." 

	As stated above, Examiner agrees that Chung does not disclose an RNN. However, the combination of Stolfus and Chung discloses the remaining limitations.

	For clarification, Examiner notes that according to the claim language, the machine learning algorithms used to analyze the historical data may be one of a CNN, DNN, or an RNN: 

“…analyze the historical traffic data and the traffic data corresponding to each road segment using at least one machine learning algorithm, from the set of machine learning algorithms… 

…the set of machine learning algorithms comprises a Convolutional Neural Network, a Deep Neural Network, and a Recurrent Neural Network” 

	Additionally, the instant application indicates that the use of anyone of these machine learning algorithms are interchangeable from the others (See instant application ¶ [0058]). 

	Therefore, the previous rejections have been withdrawn and a new rejection is made below to include a RNN in the set of possible machine learning algorithms that Stolfus could employ.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – 

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, independent claim 1 recites:

“…analyze the historical data and the traffic data corresponding to each road segment using… to forecast a traffic intensity, a traffic violation, and a traffic anomaly for a specific time period corresponding to each road segment, at pre-defined day parameters…”

“…compare the traffic intensity corresponding to each road segment with a predefined upper threshold value to identify one or more congested road segments from the set of road segments…”



“…identify a target road segment, from the one or more uncrowded road segments, corresponding to each congested road segment…”

Independent claims 8 and 15 recites substantially similar limitations.

 These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore these limitations are abstract ideas and claims 1, 8, and 15 are directed to a judicial exception. 

Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. 

Claims 1, 8, and 15 recite “…receive historical traffic data, associated with a target geographical location, from a set of sources, wherein the historical traffic data comprises traffic data corresponding to each road segment, from a set of road segments, in the target geographical location…” which is merely receiving data from sources. Receiving data from sources is an extra-solution activity. 

Claims 1, 8, and 15 further recite “…using at least one machine learning algorithm, from a set of machine learning algorithms …wherein the set of machine learning algorithms comprises a Convolution Neural Network, a Deep Neural Network and a Recurrent Neural Network” This limitation is merely reciting a computer 

Claims 1, 8, and 15 further recite “…using at least one routing algorithm from a set of routing algorithms…” This limitation is merely reciting a computer implementation which is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more.

Claims 1, 8, and 15 further recite “… generate one or more recommendations…” under broadest reasonable interpretation the generating recommendations may include displaying the recommendations on a computer output, which is an extra-solution activity. 

Claims 1, 8, and 15 further recite “… wherein the one or more recommendations may ensure less number of turns and intersections on the congested road segment and the target road segment…” which further defines an abstract idea identified above. However, the limitation do not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.


Additionally, Claim 1 recites “a processor” at a high level. The specification identifies the processor as a generic microprocessor, microcomputer, microcontroller, digital signal processor, central processing unit, state machine, logic circuit and or any See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 

Therefore, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial 

In the instant application, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 

Based on the above analysis, claim 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2 and 9 recite additional abstract ideas that may be performed mentally, i.e., “…detect traffic anomaly corresponding to each road segment at the predefined day 

Claims 3 and 10 recite “wherein the historical traffic data corresponds to vehicle speeds, traffic accidental incidences, vehicle types, vehicle count, pollution level, weather conditions, festival/seasonal effect and pedestrian count.” which further defines an abstract idea identified above. However, the claims do not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 4 and 11 recite “wherein the pre-defined day parameters corresponds to date, time zone, environmental conditions, and events.” which further defines an abstract idea identified above. However, the claims do not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 6 and 13 recite “wherein the set of routing algorithms comprises a Dijkstra algorithm, an incremental graph algorithm, a genetic algorithm, and a tabu search algorithm.” which further defines an additional element. However, the claims do not recite any additional elements and, therefore, does not recite any additional elements 

Claims 7 and 14 recite “wherein the one or more recommendations comprises change in a one-way traffic, a two-way traffic, a signal free U-turns, a speed limit, and a lane driving.” which further defines an additional element. However, the claims do not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfus in view of Morris, IV et al. (US 2014/0046585 A1, “Morris”) and in further view of Cheng et al. (DeepTransport: Learning Spatial-Temporal Dependency for Traffic Condition Forecasting, “Cheng”).


Regarding claims 1, 8, and 15, Stolfus discloses providing dynamic routing alternatives based on determined traffic conditions and teaches:

a memory; (traffic management module 108 contains memory 120 - See at least ¶ [0070] and Fig. 1) 

a processor coupled to the memory, (routing engine 112, i.e. a processor, is coupled to memory 120 - See at least ¶ [0070] and Fig. 1  ) 

wherein the processor is configured to execute programmed instructions stored in the memory to: (routing engine 112 and memory 120 may be used in connection with the execution of application programming or instructions - See at least ¶ [0070] and Fig. 1)

receive historical traffic data, associated with a target geographical location, (when determining routing options traffic management module 108 may utilize historic data about the route, i.e. a target geographical area - See at least ¶ [0143], [0156], and ¶ [0175]) from a set of sources, (traffic data and/or traffic incidents may be received from traffic monitors 130 - See at least ¶ [0175]) wherein the historical traffic data comprises traffic data corresponding to each road segment, from a set of road segments, in the target geographical location; (when determining alternative routes traffic management module 108 will determine the risk level of each potential route based on historical and real-time data - See at least ¶ [0056]; routes are 

analyze the historical traffic data and traffic data corresponding to each road segment (recognizing a potential incident may be based on historical and real-time information - See at least ¶ [0175]) using at least one machine learning algorithm, from a set of machine learning algorithms, to forecast (machine learning may be employed by the various processors, servers, and modules, i.e. traffic management module 108, to recognize potential incidents before they occur - See at least ¶ [0174]) a traffic intensity, (traffic management module 108 may determine the severity of one or more traffic conditions, i.e., congestion, by comparing the collected traffic condition information against baseline traffic conditions and thresholds stored in the memory - See at least ¶ [0127] ) a traffic violation and a traffic anomaly for (potential incidents, i.e., forecasts, are recognized based on historical and real-time data. Incidents include accidents and accidents generally involve a traffic violation. Additionally, accidents are considered traffic anomalies - See at least ¶ [0148] and [0175]) a specific time period corresponding to each road segment, (traffic conditions, e.g., accidents, may be detected between travel nodes, i.e., road segments - See at least ¶ [0148]; traffic management module 108 determines the percentage of congestion along each node section - See at least ¶ [0085] and Fig. 5) at pre-defined day parameters; (traffic 

compare the traffic intensity corresponding to each road segment with a predefined upper threshold value to identify one or more congested road segments from the set of road segments; (traffic management module 108 may determine the severity of one or more traffic conditions, i.e. congestion, by measuring the severity to predetermined thresholds - See at least ¶ [0127]; the severity levels may be low, medium, or high - See at least ¶ [0131])

compare the traffic intensity corresponding to each road segment with a predefined lower threshold value to identify one or more uncrowded road segments from the set of road segments, when the traffic intensity is less than the predefined upper threshold value; (traffic management module 108 may determine the severity of one or more traffic conditions, i.e. congestion, by measuring the severity to predetermined thresholds - See at least ¶ [0127]; the severity levels may be low, i.e. uncrowded, medium, or high - See at least ¶ [0131])

identify a target road segment, from the one or more uncrowded road segments, corresponding to each congested road segment using at least one routing algorithm from a set of routing algorithms; (the link-node diagram may be used by traffic management module 108 in applying one or 

and generate one or more recommendations, corresponding the one or more congested road segments and the one or more uncrowded road segments, based on the target road segment for traffic management [] (traffic management module 108 may make recommendations such as adjusting traffic management devices, e.g., preventing left turns, longer left turn lights, etc. - See at least ¶ [0116]) 

	Stolfus does not explicitly teach wherein the set of machine learning algorithms comprises a Convolutional Neural Network, a Deep Neural Network and a Recurrent Neural Network. However, Cheng discloses learning spatial-temporal dependency for traffic condition forecasting and teaches:

wherein the set of machine learning algorithms comprises a Convolutional Neural Network, a Deep Neural Network and a Recurrent Neural Network (the DeepTransport model uses a sequential CNN and RNN, i.e., deep neural networks, to capture the spatial-temporal information relating to traffic condition forecasting - See at least § Conclusion)

	In summary, Stolfus teaches using machine learning algorithms to determine efficiencies and effectiveness of routes. Stolfus does not teach that the set of machine learning algorithms comprises a Convolutional Neural Network, a Deep Neural Network and a Recurrent Neural Network. However, Cheng discloses learning spatial-temporal dependency for traffic condition forecasting and teaches applying a sequential CNN and RNN algorithm to forecast traffic conditions. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the providing dynamic routing alternatives based on determined traffic conditions of Stolfus to provide for the machine learning algorithm, as taught in Cheng, to outperform other previous statistical and deep learning methods for traffic forecasting. (Cheng at § Conclusion)

	The combination of Stolfus and Cheng does not explicitly teach wherein the one or more recommendations may ensure less number of turns and intersections on the congested road segment and the target road segment. However, Morris discloses real-time computation of vehicle service routes and teaches: 

[] wherein the one or more recommendations may ensure less number of turns and intersections on the congested road segment and the target road segment. (route selection problems may consider such factors as the number of turns in a given route, a number of intersections, speed limits, bridge crossings, and the like. The goal of the route selection problem is to reduce 

	In summary, Stolfus teaches the traffic management module 108 may determine to provide alternative routes to one or more entities based on an optimization of traffic flow, cost, time, or combinations thereof. Stolfus does not explicitly teach the optimization including may ensure less number of turns and intersections on the congested road segment and the target road segment. However, Morris discloses real-time computation of vehicle service routes and teaches that a typical route selection problem is to reduce or minimize the cost, e.g., distance or time traveled, of a route. In doing so the route selection problems will consider factors such as a number of turns in a given route, a number of intersections, bridge crossings etc. Because turns generally require the vehicle to slow down and are dangerous it is advantageous to reduce the amount of turns generally. (¶ [0056]) This reduction in turns may also reduce the number of intersections, which as described in ¶ [0003] may be a factor when considering the optimization of a route.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the providing 

	Regarding claims 7 and 14, Stolfus further teaches:

wherein the one or more recommendations comprises change in a one-way traffic, a two-way traffic, a signal free U-turns, a speed limit, and a lane driving. (traffic management module 108 may communicate with traffic control device 132, e.g., traffic light, adaptive traffic signals, variable speed signs, etc., to prevent traffic conditions. The communication may include traffic management module 108 reducing the speed limit displayed on the variable speed limit signs along the traffic path - See at least ¶ [0097])

	Claims 2, 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfus in view Cheng and in view of Morris, as applied to claims 1 and 8, and in further view of Khasis. (US 2017/0262790 A1, “Khasis”)
	
	Regarding claim 2 and 9 Stolfus teaches:

wherein the processor is further configured execute programmed instructions stored in the memory to detect traffic anomaly corresponding to each road segment [] based on analysis of the traffic data using at least one machine learning algorithm. (machine learning algorithms may identify that an incident, i.e. a traffic anomaly, has occurred or is about to occur - See at least ¶ [0128] and [0175])

	Stolfus teaches the processor is further configured to execute programmed instructions stored in the memory to detect traffic anomaly corresponding to each road segment. The detected anomalies are based on an analysis of the traffic data using at least one machine learning algorithm. Stolfus does not explicitly teach that each road segment is analyzed at predefined day parameters. However, Khasis discloses a complex dynamic route sequencing for multi-vehicle fleets using traffic and real-world constraints and teaches:

[] at the predefined day parameters (when route planning optimization server 110 and prediction module 136 consider avoidance zones due to construction projects. These avoidance zones can be assigned for designated time intervals, e.g. between 8AM and 10 AM on Mondays and Wednesdays for the next three weeks - See at least ¶ [0054])

	In summary, Stolfus teaches the processor is further configured execute programmed instructions stored in the memory to detect at least one traffic anomaly corresponding to each road segment based on analysis of the traffic data using at least one machine learning algorithm. Stolfus does not explicitly teach that each road segment is analyzed at predefined day parameters. However, Khasis discloses a complex 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the providing dynamic routing alternatives based on determined traffic conditions of Stolfus, Cheng, and Morris to provide for the traffic and condition information at specified time periods, as taught in Khasis, to dynamically and optimally sequence routes based on historical and real-time traffic conditions. (Khasis at ¶ [0011])	

	Regarding claim 4 and 11, Stolfus teaches:

wherein the pre-defined day parameters corresponds to [] environmental conditions, and events. (traffic management module 108 may determine to reroute traffic based on conditions and/or traffic information. Information used includes weather conditions, i.e. environmental conditions and sporting events like football games, i.e. events - See at least ¶ [0028], [0113] and [0126] )
 
	Stolfus does not explicitly teach the pre-defined day parameters correspond to a timezone or date. However, Khasis discloses complex dynamic route sequencing for multi-vehicle fleets using traffic and real-world constraints and teaches:

wherein the pre-defined day parameters corresponds to date, time zone, environmental conditions, and events. (optimization server 110 and prediction module 136 consider day parameters when planning routes. Historical data used by prediction module includes data about the day, month, time of day, and/or weather conditions - See at least ¶ [0045] and [0049], avoidance zone data used by prediction module 136 includes natural disasters, vehicle safety, and ongoing construction - See at least ¶ [0054])

	In summary, Stolfus teaches using condition and traffic information, including weather and event information, to determine rerouting for vehicles. Stolfus does not explicitly teach using a date in the rerouting determination. However, Khasis discloses complex dynamic route sequencing for multi-vehicle fleets using traffic and real-world constraints and teaches a prediction module which considers the day, month, time of day, weather conditions, natural disasters, and on-going construction when determining routing.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the providing dynamic routing alternatives based on determined traffic conditions of Stolfus, Cheng, and Morris to provide for the traffic and condition information, as taught in Khasis, to dynamically and optimally sequence routes based on historical and real-time traffic conditions. (Khasis at ¶ [0011])	

s 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfus in view Cheng and in view of Morris, as applied to claims 1 and 8, and in further view of Malkes et al. (US 2019/0049264 A1, “Malkes”).

	Regarding claim 3 and 10, Stolfus teaches:

wherein the historical traffic data corresponds to [] traffic accidental incidences, (rerouting vehicles may depend on a risk level associated with the path. The risk level is determined by taking into account historical data, recorded instances of incidents, i.e. accidents, current traffic conditions etc. - See at least ¶ [0139], [0148], [0175]) []

	Stolfus does not explicitly teach the historical data corresponding to vehicle speeds, vehicle types, vehicle count, pollution level, weather conditions, festival/seasonal effect, and pedestrian count. However, Khasis discloses complex dynamic route sequencing for multi-vehicle fleets using traffic and real-world constraints and teaches:

wherein the historical traffic data corresponds to vehicle speeds, (traffic and individual vehicle speed can be stored as historical data in traffic database 122 - See at least ¶ [0042] and [0047]) traffic accidental incidences, (hazard module 128 may receive information about past road hazards, e.g., vehicle collisions, from road hazard database 130 - See at least ¶ [0050]) vehicle types, (the optimization server 110 may consider restrictions  vehicle count, (amount of traffic congestion, i.e. vehicle count, may be stored in traffic database 122 as historical data - See at least ¶ [0046]) pollution level, (optimization server 110 may re-sequence routes to avoid segments where the carbon dioxide emissions level surpasses a threshold - See at least ¶ [0044]) weather conditions, (weather database 126 stores past weather information for the geography that encompasses the area in a reasonable vicinity of the route - See at least ¶  [0053]) [] 

	In summary, Stolfus teaches historical data considered in route planning corresponding to traffic incidents. Stolfus does not explicitly teach that the historical data corresponds to vehicle speeds, vehicle types, vehicle count, pollution level, weather conditions, festival/seasonal effect, and pedestrian count. However, Khasis discloses complex dynamic route sequencing for multi-vehicle fleets using traffic and real-world constraints and teaches route planning corresponding to vehicle speeds, traffic accidents, vehicle type, vehicle count, pollution levels, and weather conditions.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the providing dynamic routing alternatives based on determined traffic conditions of Stolfus, Cheng, and Morris to provide for the historical data, as taught in Khasis, to optimize the route for the shortest time taking into consideration historical information. (Khasis at ¶ [0021])



[] festival/seasonal effect (local sense used by the DPTRS system in trip planning may include roadways that are congested after major events such as those connected to stadiums and theme parks - See at least ¶ [0029]; additionally, the DPTRS system may include relevant data such as historical trend data associated with seasonal or event-related traffic - See at least ¶ [0041] and [0046])

	In summary, the combination of Stolfus and Khasis teaches historical data considered in route planning corresponding to vehicle speeds, traffic accidents, vehicle type, vehicle count, pollution levels, and weather conditions. The combination does not explicitly teach that the historical data corresponds to festival or seasonal effect. However, Rau discloses methods and route planning systems for dynamic trip modifications and quick and easy alternative routes and teaches a dynamic traveling route management subsystem that plans routes in consideration of historical trend data such as seasonal or event related traffic as well as local sense which includes congestion data related to stadiums.



	The combination of Stolfus, Khasis, and Rau teaches historical data considered in route planning corresponding to vehicle speeds, traffic accidents, vehicle type, vehicle count, pollution levels, weather conditions, and festival/seasonal effect. The combination does not explicitly teach the historical data corresponding to pedestrian count. However, Malkes discloses an adaptive optimization of navigational routes using traffic data and teaches:

[] and pedestrian count. (traffic controller 106 may determine various traffic condition data and parameters regarding traffic data at the intersection - See at least ¶ [0064] and Fig. 5; the traffic conditions can be stored for multiple intersections and include average pedestrian count at the intersection over a corresponding time interval - See at least ¶ [0069] )

	In summary, combination of Stolfus, Khasis, and Rau teaches historical data considered in route planning corresponding to vehicle speeds, traffic accidents, vehicle type, vehicle count, pollution levels, weather conditions, and festival/seasonal effect. The combination does not explicitly teach the historical data corresponding to pedestrian count. However, Malkes discloses an adaptive optimization of navigational 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the providing dynamic routing alternatives based on determined traffic conditions of Stolfus, Cheng, Morris, Khasis, and Rau to provide for the average pedestrian count, as taught in Malkes, to provide drivers with real-time data to help in choosing a route. (Malkes at ¶ [0004]) 

	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfus in view Cheng and in view of Morris, as applied to claims 1 and 8, and in further view of Journey Planner - Wikipedia (Journey Planner - Wikipedia, “Wikipedia”)

	Regarding claim 6 and 13, Stolfus does not explicitly teach wherein the set of routing algorithms comprises a Dijkstra algorithm, an incremental graph algorithm, a genetic algorithm, and a tabu search algorithm. However, Wikipedia discloses a journey planner and teaches:

wherein the set of routing algorithms comprises a Dijkstra algorithm, an incremental graph algorithm, a genetic algorithm, and a tabu search algorithm. (routing a time-independent graph can be accomplished effectively using any of a number of routing algorithms such as Dijkstra’s, Floyd-Warshall, or Johnson’s algorithm - See at least pp 5)

	In summary, Stolfus teaches using routing algorithms, such as shortest-path, for determining routes. The Dijkstra algorithm is a well-known shortest-path determination algorithm as disclosed in Wikipedia.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the providing dynamic routing alternatives based on determined traffic conditions of Stolfus, Cheng, and Morris to provide for the Dijkstra algorithm, as taught in Wikipedia, to find an optimal means of travel between two or more locations. (Wikipedia at pp. 1)

Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662